DYKMAN, J.
This is an appeal from ai judgment entered upon the verdict of a jury, and from an order denying a motion for a new trial upon the minutes of the court. The action was for the recovery of damages, resulting from personal injuries to the plaintiff. The plaintiff was in the employment *1114of the defendants, and her duty was to operate' a machine or press for stamping and beading tin. The ordinary method of stamping the tin was by the. fall of the punch or press, caused by placing the foot of the operator upon the treadle: The plaintiff claims, and so testified, that she was injured by the fall of the press or punch when her foot was not upon the treadle, and so her theory, and that of her counsel, is that such a fall would not occur if the machine had been in order; and, as it did so fall, it follows that the machine was not in order. On the part of the defendants, testimony was introduced which tended to show that the machine was in perfect order and condition at the time of the accident, and for some time thereafter. Such contradictory testimony rendered the case a proper one for the jury, and it was submitted by a charge to which there was no exception. We find no errors, and cannot say the verdict is excessive: The judgment and order denying a new trial should be affirmed, with costs.